ALLEN, Judge.
The appellant challenges a sentence imposed under the Florida Rule of Criminal Procedure 3.702 sentencing guidelines. Relying on State v. Davis, 630 So.2d 1059 (Fla. 1994), the appellant contends that the sentence of community control with a term of incarceration in the county jail is a guidelines *548departure requiring written reasons. Although Davis involved an earlier version of the guidelines which authorized these sanctions only in the disjunctive, the rule 3.702 guidelines have been construed in the same manner. See Simmons v. State, 668 So.2d 654 (Fla. 1st DCA 1996); see also Perry v. State, 673 So.2d 557 (Fla. 1st DCA 1996). As in Simmons and Perry, we certify the following question:
IS THE RULE IN STATE v. DAVIS, 630 So.2d 1059 (Fla.1994), REQUIRING WRITTEN REASONS FOR DEPARTURE WHEN COMBINING NON-STATE PRISON SANCTIONS, APPLICABLE UNDER THE FLORIDA RULE OF CRIMINAL PROCEDURE 3.702 SENTENCING GUIDELINES (1994)?
In light of Simmons, the appealed order is reversed and the case is remanded.
MINER and MICKLE, JJ., concur.